Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 12/11/2020 has been considered.
Claims 1-20 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (U.S. Patent Publication No. 2010/0082444), in view of Dessert et al. (U.S. Patent Publication No. 2012/0296726, referred to as Dessert), in view of the Official Notice and further in view of Rosenberg (U.S. Patent No. 9,082,267)

garding claims 1, 8 and 16, Lin discloses an encoded information reading (EIR) terminal comprising: a microprocessor communicatively coupled to a system bus; a communication interface communicatively coupled to said system bus; [0079] 
an EIR device communicatively coupled to said system bus, said EIR device selected from the group consisting of: a bar code reading device and an RFID reading device, [0197-0198],
wherein said EIR terminal is configured, comprising said EIR terminal being configured with said EIR device, to facilitate a checkout process comprising scanning an encoded message on an item of a plurality of items being purchased, and said EIR device is configured to corresponding to the encoded message, wherein the decoded message data is representative of the item; a near-field communication (NFC) reading device communicatively coupled to said system bus; an antenna connected to said NFC reading device and adapted to propagate one of a left hand inductance signal and a right hand inductance signal; of said EIR terminal to initiate a payment operation before all of the plurality of items being purchased wherein the payment operation is for the checkout process; wherein said EIR terminal is further configured, upon receipt, at said antenna, of an NFC polling response from said custom
(the close range communication with the NFC device 44 may take place via magnetic field induction, allowing the NFC device 44 to communicate with other NFC devices or to retrieve information from tags having radio frequency identification (RFID) circuitry, [0073], the price of article 92 may be encoded on a bar code or NFC tag located on the article 92; the device 10 may transmit the identification information to an external server or other electronic device capable of calculating the amount due, [0099, 0100], The device 10 may be configured to repeat the method 186 until all articles for purchase have been scanned. In certain embodiments, the method 186 may end in response to selection of the done button 156, [0130], if a customer has additional articles to scan, the merchant may select the graphical element 204 to return the device 10 to the scanning mode, [0132-0135], the device 10 may display an NFC screen 252 in response to selection of the graphical element 234; the merchant may tap a NFC enabled credit card by bringing the device 10 within close proximity to the NFC enabled credit card. [0145-0150], The article information is then used to calculate (block 106) a payment amount. The calculation may be performed by the electronic device 10 or by an external device such as the server 96. To calculate the payment amount, the device 10 may use the article information to retrieve the purchase price; if multiple articles are being purchased, the device 10 may total the purchase price for each article to calculate the payment amount, [0110-0112]. 
Lin substantially discloses the claimed invention, however, does not explicitly disclose to facilitate a checkout process comprising scanning a label on an item of a with said antenna an NFC poll command to a customer's NFC target device and wherein said EIR terminal is further configured, upon receipt, at said antenna, of an NFC polling response from NFC target of the plurality of NFC targets in response to the NFC poll command and prior to all of the plurality of items being purchased have been scanned by the EIR device, negotiate a payment protocol with the NFC target device.
However, Dessert teaches machine-readable labels attached to one or more products/services 44, [0105], prior to or in parallel to the operation of scanning products with the product scanner132, the operator of the PCD 100 may retrieve the unique terminal identifier and the merchant identifier associated with the tag 124 which is affixed to the ECR 412 of the Merchant POS system 12. The operator of the PCD 100 may retrieve the data from the tag 124 by scanning the tag 124 with the camera 848 or with a near-field-communication (NFC) antenna 879, [0051]. This unique terminal (or ECR) identifier and merchant identifier retrieved by the PCD 100 may be relayed back to the central mobile payment controller 50 along with a personal identification number ("PIN"), [52], In response to this request from the central mobile payment controller 50, merchant enterprise system 16 may forward the product scan data to the central mobile payment controller 50, [53], when the product scanner 132 of the merchant POS system 12 is finished scanning the products/services 44 for purchase, the ECR 412 may generate a final total of money due for payment in connection with the purchase of the products/services 44. This final communicated from the merchant POS system to the central mobile payment controller 50 which in turn relays this information to the PCD 100. In addition to relaying this final total data to the PCD 100, the central mobile payment controller 50 may also retrieve payment accounts available to the operator and that may have been selected by an operator in a predetermined order for display on the PCD 100, [55].
Lin in view of Dessert teaches initiating transaction by item scanning using NFC but does not explicitly teach negotiating payment protocol with target device prior to all of the plurality of items being purchased have been scanned. However, the Examiner takes Official Notice that initiating payment ex. swiping a credit card at the POS terminal while a cashier scans items placed on a belt is old and well known in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of Official Notice and Dessert in the system of Li, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of Lin, to include the above limitations, as taught by Dessert, in order to accelerate purchase transaction, [0002] since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
12) authorization, the electronic device may display an authorization message indicating that the payment has been approved, [114].
However, Rosenberg teaches if the transaction has been approved by the seller's financial institution, the POS system sends a signal to the smartlink module 600 requesting confirmation. The smartlink module 600 receives the signal from the POS system, converts it from a radio signal to a digital signal, and provides that signal to the mobile communication device 110. Assuming that the secure transfer program received the converted signal, the user is then requested to confirm the amount of purchase in the user interface of the mobile communication device 110. In another aspect, the user taps—places the NFC enabled mobile communication device within the proximity of a NFC device close enough to permit the exchange of information between the mobile communication device and the NFC device—the mobile communication device and that completes the process. The process continues to segment S707 .In segment S707, the user is prompted to agree and confirm the purchase on mobile communication device 110. If the user agrees, then the process continues to segment S709, See at least Col.13 ln 42-65.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of combination, to include the above limitations, as 

Regarding claim 2, the combination specifically Lin discloses communication interface is provided by one of: a wired communication interface, a wireless communication interface, ([0065]).

Regarding claim 3, the combination specifically Williams discloses EIR terminal is further configured, responsive to receiving a payment amount from said external computer, to transmit said payment amount to said NFC target, ([0101]). 
Regarding claim 4, Lin teaches, wherein said EIR terminal is further configured, responsive to receiving said payment amount from said external computer, to transmit said payment amount to said NFC target; and wherein said EIR terminal is further configured, responsive to receiving a payment confirmation from said NFC target indicating a customer confirmation associated with the payment amount via an authentication mechanism, to transmit said payment confirmation to said external computer, (Upon receiving (block 12) authorization, the electronic device may display an authorization message indicating that the payment has been approved. In other embodiments, the electronic device may emit a sound notifying the merchant that the payment has been approved. The authorization message or notification may notify the merchant that the transaction is complete. The merchant may then transfer the article to the customer, [0114].

Regarding claim 5, Lin discloses payment operation request comprises one of: credit card data, ACH transaction data, ([0101, 0163]).

Regarding claim 6, Lin discloses EIR terminal is further configured to transmit a customer loyalty profile update request to said external computer, (loyalty program, [0183]).
Regarding claim 7, Lin discloses EIR terminal is further configured to transmit a discount coupon process request to said external computer, (coupon, [0253-254]).

Regarding claim 9, Lin discloses external computer is provided by one of: a checkout register, a self-checkout register, (cash register, paragraph [0127]).
Claim 10 recites combination of elements already addressed by the rejection of claims 2 above; therefore the same rejection applies.
Claim 11 recites combination of elements already addressed by the rejection of claims 3 above; therefore the same rejection applies.
Claim 12 recites combination of elements already addressed by the rejection of claims 4 above; therefore the same rejection applies.
Claim 13 recites combination of elements already addressed by the rejection of claims 5 above; therefore the same rejection applies.
Claim 14 recites combination of elements already addressed by the rejection of claims 6 above; therefore the same rejection applies.
Claim 15 recites combination of elements already addressed by the rejection of claims 7 above; therefore the same rejection applies.
Regarding claim 17, Lin teaches the customer's NFC target device response comprises payment confirmation, and at least one of the messages exchanged between the EIR terminal and the external computer comprises the payment confirmation, (Upon receiving the authorization code or message, the electronic device 10 may display a notification message on the display 24 (FIG. 1) alerting the merchant that the payment has been processed, [0107]).

Claims 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin, Dessert, Official Notice and Rosenberg as applied to claim 1 above and further in view of  Piazza et al. (U.S. Patent Publication No. 2012/0274524, referred to as Piazza)

Regarding claims 18-20, the combination substantially discloses the claimed invention, however, does not explicitly disclose the antenna is a multiple cell transmission line MTM antenna, a plurality of conductive cell patches spaced for capacitive coupling there between and propagating a right hand inductance, each of said cell patches connect to a ground plane via a zig zag shaped connection line to propagate a left hand inductance. However, Piazza teaches the CRLH unit cells are 
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of combination, to include the above limitations, as taught by Piazza, in order to control the value of inductance across the antenna. (Piazza, paragraph [0004]).

Response to Arguments
Applicant’s arguments w have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MILENA RACIC/Patent Examiner, Art Unit 3627



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627